Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.



                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2013-227

                                       OCTOBER TERM, 2013

 In re A.T. and T.T., Juveniles                        }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Orange Unit,
                                                       }    Family Division
                                                       }
                                                       }    DOCKET NO. 7/8-5-11 Oejv

                                                            Trial Judge: Timothy B. Tomasi

                          In the above-entitled cause, the Clerk will enter:

        Mother appeals an order of the superior court, family division, terminating her parental
rights with respect to her children A.T. and T.T. We affirm.

        The superior court’s unchallenged findings reveal the following facts. A.T. was born in
March 2004, and T.T. was born in January 2006. For much of the children’s lives, mother has
struggled with substance abuse, and in particular with opiates. The Department for Children and
Families (DCF) first became involved with mother and the children in 2008 based on reports of
A.T.’s violent behaviors. In March 2009, DCF filed a petition alleging that A.T. was a child in
need of care or supervision (CHINS), citing an unmet need for mental health services based on
A.T.’s violent outburst, bruises and bite marks on A.T.’s body, and drug-dealing by mother and
her boyfriend. The petition also alleged that T.T. was not attending preschool and that mother
had not kept social-worker appointments or followed protocols established in a family safety
plan. In August 2009, the parties stipulated that both children were CHINS, and the following
month the children were placed with mother under a conditional custody order (CCO) requiring
her to engage in family-support services and substance-abuse treatment. In October 2009, the
children were removed from mother’s care after she violated the CCO by allowing a
substantiated sex offender to live in her home with the children. The children were returned to
mother in April 2010 and the case was closed.

        A new case was opened in November 2010, however, and mother was required to
participate in a number of services aimed at addressing her mental-health needs and keeping the
children safe. Following an April 2011 disposition hearing, the children were placed with
mother under another CCO requiring her to maintain A.T.’s school attendance, work with
medical providers to address A.T.’s medical and mental-health issues, follow safety plans for
protecting the children, and address her own mental-health issues. Mother was also prohibited
from allowing contact between her boyfriend, a substantiated sex offender, and her children.

       In May 2011, DCF filed the instant CHINS petition, citing mother’s failure to get A.T. to
school consistently and various concerns about burglaries, stolen guns, drugs, and the children’s
exposure to mother’s boyfriend. A.T., who had been diagnosed with Attention Deficit
Hyperactivity Disorder, continued to struggle with significant mental-health issues, especially his
ability to control his behavior and emotions. The psychiatrist who evaluated him opined that
A.T. required a well-structured and predictable environment to attain some level of self-control.
During an intake for drug screening, mother admitted to having a significant history of addiction,
including a then-current daily usage of thirty to sixty bags of heroin. In June 2011, mother began
an intensive outpatient program at a drug treatment center.

        That same month, the children were again adjudicated CHINS. The parties stipulated
that mother’s addiction to opiates was interfering with her ability to care for her children. A
disposition order, with a goal of reunification, was entered in August 2011. Among other things,
mother was required to remain free of drugs and alcohol, refrain from criminal activity, engage
in weekly mental-health counseling, attend school meetings, fulfill any requirements to reinstate
her driver’s license, obtain safe and stable housing, fully engage in suboxone treatment, and
complete her intensive drug treatment program.

        In May 2012, DCF filed a petition to terminate mother’s parental rights. Following a
four-day hearing that took place between late January and mid-March of 2013, the superior court
granted DCF’s petition, concluding that: (1) despite mother having success in some areas of her
personal life, there had been a substantial change of circumstances due to stagnation of mother’s
ability to care for her children; and (2) termination of parental rights was in the children’s best
interests considering the relevant statutory criteria. See In re M.M., 159 Vt. 517, 521 (1993)
(requiring two-step analysis examining changed circumstances and children’s best interests in
determining whether to terminate parental rights). The court concluded that although mother had
made progress in addressing her substance-abuse issues, she had failed to make adequate
progress in other areas related to her being able to parent her children successfully, including
obtaining safe and stable housing, obtaining appropriate mental-health counseling, consistently
attending group counseling associated with her suboxone program, regularly attending school
meetings and medical appointments, visiting her children regularly, and progressing with Family
Coaching Time visits.

         Examining the statutory best-interests criteria, the court concluded: (1) that mother would
not be able to resume her parental duties within a reasonable period of time, given that the
children had significant needs that required immediate attention and that, even during a period
when there was intense oversight of her progress with the question of reunification at issue,
mother was unable to address adequately the areas of concern set forth in the disposition order;
(2) although mother loved her children very much, she had not played a fully constructive role in
their lives; (3) the children had made significant progress emotionally and academically and had
bonded with their foster family, with whom they had lived since July 2012; and, (4) although
mother and the children loved each other, their relationship had for years been governed by
CCOs and limited visitation due to mother’s various problems.

        Mother’s single argument on appeal is that the superior court’s failure to make an in-
depth assessment of the mother-children bond precludes the termination of her parental rights.
She contends that, to the extent the court’s lack of findings and conclusions on this subject are
the result of a sparseness of evidence, the court should have concluded that DCF failed to meet
its burden of showing by clear and convincing evidence that termination of her parental rights
was in the children’s best interests.

       We find this argument unavailing, in light of the record before us. While “in some cases
a loving parental bond will override other factors in determining whether termination of parental

                                                 2
rights is the appropriate remedy,” it would be error for the court to reject a termination of
parental rights based upon such a bond “where the evidence and findings plainly demonstrate
that the bond is destructive in nature and has greatly harmed the children.” In re J.F., K.F., K.F.
& J.F., 2006 VT 45, ¶ 13, 180 Vt. 583 (mem.); In re M.B., 162 Vt. 229, 238 (1994) (“Public
policy . . . does not dictate that the parent-child bond be maintained regardless of the cost to the
child; [the statutory best-interests criteria] recognize[] that severance of that bond may be in the
child’s best interest.”). This is not a case, as mother suggests, where the superior court
misapprehended the nature of the parent-children bond. Cf. In re D.B., 2003 VT 81, ¶¶ 5-6, 175
Vt. 618 (mem.) (reversing termination decision because court’s “serious misapprehension of the
record,” including its finding that mother and child shared no bond, undermined confidence that
remaining findings provided basis for its decision). Rather, the court acknowledged on multiple
occasions that mother and the children love each other. Indeed, the court found that mother’s
missed visits upset the children. Nonetheless, the court determined that termination of mother’s
parental rights was in the children’s best interests based on mother’s failure to provide a
constructive relationship between her and the children; the children’s immediate need for
permanency and consistency, as stated by the children’s therapist; and mother’s ongoing inability
to overcome the problems that prevent her from resuming her parental duties and addressing the
children’s significant needs. In short, the court carefully considered the applicable statutory
criteria and made a decision that was amply supported not only by the extensive record but also
its detailed findings and conclusions.

       Affirmed.

                                                BY THE COURT:


                                                _______________________________________
                                                John A. Dooley, Associate Justice

                                                _______________________________________
                                                Marilyn S. Skoglund, Associate Justice

                                                _______________________________________
                                                Beth Robinson, Associate Justice




                                                 3